Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 1 of 17




                                                                             1
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 2 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 3 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 4 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 5 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 6 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 7 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 8 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 9 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 10 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 11 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 12 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 13 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 14 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 15 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 16 of 17
Case 1:19-mc-20496-KMW Document 1-2 Entered on FLSD Docket 02/06/2019 Page 17 of 17
